                                           Case 3:19-mc-80037-SK Document 14 Filed 03/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re Application of                              Case No. 19-mc-80037-SK
                                   8     EURASIAN NATURAL RESOURCES
                                         CORPORATION LTD.,                                 ORDER REGARDING MOTION TO
                                   9                                                       INTERVENE
                                                        Applicant.
                                  10
                                                                                           Regarding Docket No. 9
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 8, 2019, Eurasian Natural Resources Corporation Ltd. (“ENRC”) filed an

                                  14   application to permit discovery for use in a foreign proceeding pursuant to 28 U.S.C. § 1782.

                                  15   (Dkt. 1). ENRC argued that Public Interest Immunity does not preclude its request. The Court

                                  16   entered an order on March 5, 2019, setting a briefing schedule on the issue of Public Interest

                                  17   Immunity and on the discovery request in general. (Dkt. 6.) The order required Sir Nicholas

                                  18   William Peter Clegg to file an opposition to the application by no later than March 19, 2019. Sir

                                  19   Clegg filed an opposition on March 19, 2019. (Dkt. 13.)

                                  20          On March 6, 2019, Dechert LLP (“Dechert”) filed a motion to intervene and participate in

                                  21   discovery pursuant to 28 U.S.C. § 1782. (Dkt. 9.) Responses to the intervention motion were due

                                  22   March 20, 2019. None were filed. Courts allow permissive intervention where the movant is the

                                  23   intended target of the discovery materials sought by the applicant. In re Request For Judicial

                                  24   Assistance from Seoul Dist. Criminal Court, Seoul, Korea, 555 F.2d 720, 723 (9th Cir. 1977).

                                  25   Dechert contends that it has such standing to object to discovery in this case. (Dkt. 9.) The Court

                                  26   agrees that Dechert has standing here. Accordingly, the Court GRANTS the motion to intervene

                                  27   as unopposed and VACATES the associated April 22, 2019 hearing date.

                                  28          The Court further ORDERS that Dechert’s opposition to the discovery application shall be
                                           Case 3:19-mc-80037-SK Document 14 Filed 03/25/19 Page 2 of 2




                                   1   filed no later than April 8, 2019. Any reply shall be filed no later than April 15, 2019.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 25, 2019

                                   4                                                    ______________________________________
                                                                                        SALLIE KIM
                                   5                                                    United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
